


110 HR 2802 IH: Local Community Radio Act of

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2802
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Doyle (for
			 himself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To implement the recommendations of the Federal
		  Communications Commission report to the Congress regarding low-power FM
		  service.
	
	
		1.Short titleThis Act may be cited as the
			 Local Community Radio Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The passage of the Telecommunications Act
			 of 1996 led to increased ownership consolidation in the radio industry.
			(2)At a hearing before the Senate Committee on
			 Commerce, Science, and Transportation, on June 4, 2003, all 5 members of the
			 Federal Communications Commission testified that there has been, in at least
			 some local radio markets, too much consolidation.
			(3)A commitment to localism—local operations,
			 local research, local management, locally-originated programming, local
			 artists, and local news and events—would bolster radio listening.
			(4)Local communities have sought to launch
			 radio stations to meet their local needs. However, due to the scarce amount of
			 spectrum available and the high cost of buying and running a large station,
			 many local communities are unable to establish a radio station.
			(5)In 2003, the average cost to acquire a
			 commercial radio station was more than $2,500,000.
			(6)In January, 2000, the Federal
			 Communications Commission authorized a new, affordable community radio service
			 called low-power FM or LPFM to enhance
			 locally focused community-oriented radio broadcasting.
			(7)Through the creation of LPFM, the
			 Commission sought to create opportunities for new voices on the air
			 waves and to allow local groups, including schools, churches, and other
			 community-based organizations, to provide programming responsive to local
			 community needs and interests.
			(8)The Commission made clear that the creation
			 of LPFM would not compromise the integrity of the FM radio band by stating,
			 We are committed to creating a low-power FM radio service only if it
			 does not cause unacceptable interference to existing radio
			 service..
			(9)Currently, FM translator stations can
			 operate on the second- and third-adjacent channels to full power radio
			 stations, up to an effective radiated power of 250 watts, pursuant to part 74
			 of title 47, Code of Federal Regulations, using the very same transmitters that
			 LPFM stations will use. The Commission based its LPFM rules on the actual
			 performance of these translators that already operate without undue
			 interference to FM stations. The actual interference record of these
			 translators is far more useful than any results that further testing could
			 yield.
			(10)Small rural broadcasters were particularly
			 concerned about a lengthy and costly interference complaint process. Therefore,
			 in September, 2000, the Commission created a simple process to address
			 interference complaints regarding LPFM stations on an expedited basis.
			(11)In December, 2000, Congress delayed the
			 full implementation of LPFM until an independent engineering study was
			 completed and reviewed. This delay was due to some broadcasters’ concerns that
			 LPFM service would cause interference in the FM band.
			(12)The delay prevented millions of Americans
			 from having a locally operated, community based radio station in their
			 neighborhood.
			(13)Over 500 LPFM stations were allowed to
			 proceed despite the congressional action. These stations are currently on the
			 air and are run by local government agencies, groups promoting arts and
			 education to immigrant and indigenous peoples, artists, schools, religious
			 organizations, environmental groups, organizations promoting literacy, and many
			 other civically-oriented organizations.
			(14)After 2 years and the expenditure of
			 $2,193,343 in taxpayer dollars to conduct this study, the broadcasters’
			 concerns were demonstrated to be unsubstantiated.
			(15)Minorities represent almost a third of our
			 population. However, according to the Federal Communication Commission's most
			 recent Form 323 data on the race and gender of full power, commercial broadcast
			 licensees, minorities own only 7 percent of all local television and radio
			 stations. Women represent more than half of the population, but own only 6
			 percent of all local television and radio stations. LPFM stations, while not a
			 solution to the overall inequalities in minority and female broadcast
			 ownership, provide an additional opportunity for underrepresented communities
			 to operate a station and provide local communities with a greater diversity of
			 viewpoints and culture.
			(16)LPFM stations have proven to be a vital
			 source of information during local or national emergencies. Out of the few
			 stations that were able to stay online during Katrina, several were LPFM
			 stations. In Bay St. Louis, Mississippi, LPFM station WQRZ remained on the air
			 during Hurricane Katrina and served as the Emergency Operations Center for
			 Hancock County. Additionally, after Hurricane Katrina when thousands of
			 evacuees temporarily housed at the Houston Astrodome were unable to hear
			 information about the availability of food and ice, the location of FEMA
			 representatives, and the whereabouts of missing loved ones over the loud
			 speakers, volunteers handed out thousands of transistor radios and established
			 a LPFM station outside the Astrodome to broadcast such information.
			3.Repeal of prior
			 lawSection 632 of the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act, 2001 (Public Law 106–553; 114 Stat. 2762A–111), is
			 repealed.
		4.Minimum distance
			 separation requirementsThe
			 Federal Communications Commission shall modify its rules to eliminate
			 third-adjacent minimum distance separation requirements between—
			(1)low-power FM stations; and
			(2)full-service FM stations, FM translator
			 stations, and FM booster stations.
			5.Protection of radio
			 reading servicesThe Federal
			 Communications Commission shall retain its rules that provide third-adjacent
			 channel protection for full-power non-commercial FM stations that broadcast
			 radio reading services via a subcarrier frequency from potential low-power FM
			 station interference.
		6.Ensuring availability
			 of spectrum for LPFM stationsThe Federal Communications Commission when
			 licensing FM translator stations shall ensure—
			(1)that licenses are available to both FM
			 translator stations and low-power FM stations; and
			(2)that such decisions are made based on the
			 needs of the local community.
			
